DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to the application filed on 08/13/2020. Claims 1-12 are presently pending and are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 08/13/2020 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pressing member comprises a roller, as required by claim 5; and the pressing member comprises a screw, as required by claim 7, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because:
The abstract uses implied language, “is disclosed”.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-12 are objected to because of the following informalities:
Claim 1 line 10 reads “the gear cable”, --a gear cable-- is suggested.
Claim 1 line 11 reads “the plurality”, --a plurality-- is suggested.
Claim 2-12 line 1 reads “A rotary”, --The rotary-- is suggested.
Claim 12 line 2 reads “rotation in the”, --rotation in a-- is suggested
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-5, 8-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 line 1, claim 5 line 1 and claim 8 lines 2-3 recite the limitation “the pressing member”. First, there is insufficient antecedent basis for this limitation in the claim. Second, it is unclear if these limitation are introducing a pressing member into the respective claims or if they are referring to the pressing member recited in claim 2. 
Claim 11 line 1 reads “a portion of the body”. First, there is insufficient antecedent basis for this limitation in the claim. Second, it is unclear if this limitation is introducing a body in the claim, or if this limitation is referring to a body recited in claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 5156243 A) in view of Victoria-Werke (DE 121485 C).
Regarding claim 1, Aoki discloses a rotary shifter (see Fig. 1), comprising: a pinion axle (axle on which 40 rotates); 5a first pinion (42) connected to the pinion axle, comprising a plurality of first pinion teeth in a first orientation; a first rack (44) comprising a plurality of first rack teeth configured to interact with the plurality of first pinion teeth; a knob (40) connected to the pinion axle, wherein rotating the knob causes 10the first pinion to rotate; a gear cable connector (inherent connector between 28 and 44) connected to the first rack, wherein rotating the knob causes linear movement to the gear cable. Aoki fails to disclose a second pinion connected to the pinion axle, comprising the plurality of second pinion teeth in a second orientation; 15a second rack aligned with the first rack and comprising a plurality of second rack teeth configured to interact with the plurality of second pinion teeth; and the second rack is connected to the gear cable connector. However, Victoria-Werke teaches a second pinion (see Fig. 1, f) connected to the pinion axle (d), comprising the plurality of second pinion teeth in a second orientation (see Fig. 1, wherein teeth of e and f are oriented differently); 15a second rack (c) aligned with the first rack (b) and comprising a plurality of second rack teeth configured to interact with the plurality of second pinion teeth (see Fig. 1). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Aoki with a second rack and pinion, as taught by Victori-Werke, to reduce unavoidable errors in tooth pitch or shape so that precise rolling can occur (see attached English translation, paragraph [0003]). As a result of the combination, the following limitations would necessarily result: the second rack (Victoria-Werke, c) is connected to the gear cable connector (Aoki, inherent connector between 28 and 44).
Regarding claim 8, Aoki discloses a body (see Fig. 1, inherent body of 10, 38) configured to support the pinion axle, the first rack, the second rack and the pressing member (see Fig. 1).
Regarding claim 11, Aoki discloses a portion of the body (see Fig. 1, inherent body of 10, 38) is configured to support the knob (40).

Claim 2-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 5156243 A) in view of Victoria-Werke (DE 121485 C) and Witting (US 20140090495 A1).
Regarding claim 2, Aoki fails to disclose a pressing member configured to exert force causing the first rack and the second rack to be in contact with the first pinion and the second pinion. However, Witting teaches a pressing member (see Fig. 4, 302). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Aoki with a pressing member, as taught by the pressing member (Witting, 302) configured to exert force causing the first rack (Aoki, 44) and the second rack (Victoria-Werke, c) to be in contact with the first pinion (Aoki, 42) and the second pinion (Victoria-Werke, f).
Regarding claim 3, Aoki fails to disclose the pressing member 25comprises a slider. However, Witting teaches the pressing member (see Fig. 4, 302) 25comprises a slider (340, 342). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Aoki with a slider, as taught by Witting, to assure proper lash between the pinion and the rack, to provide a biasing force that forces the shaft into the pinion gear and to maintain a proper fit between the rack and pinion which is essential to a rack and pinion system (see paragraph [0006]).
Regarding claim 4, the combination of claim 3 elsewhere above would necessarily result in the following limitations: the pressing member (Witting, 302) is made of polyoxymethylene (see paragraph [0019]).
Regarding claim 6, the combination of claim 2 elsewhere above would necessarily result in the following limitations: the pressing member (Witting, 302) comprises a spring (see Fig. 2, 116) configured to exert said force (Witting, Fig. 2).
Regarding claim 7, the combination of claim 2 elsewhere above would necessarily result in the following limitations: the pressing member (Witting, 302) 5comprises a screw (Witting, Fig. 2, 118) configured to exert said force (Witting, Fig. 2).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 5156243 A) in view of Victoria-Werke (DE 121485 C) and Ishii (US 20210309284 A1).
Regarding claim 5, Aoki fails to disclose the pressing member comprises a roller. However, Ishii teaches the pressing member comprises a roller (see Fig. 16, 76). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Aoki with a roller, as taught by Ishii, to .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 5156243 A) in view of Victoria-Werke (DE 121485 C) and Sarier (WO 2018007155 A1).
Regarding claim 9, Aoki fails to disclose the body is made of sheet metal. However, Sarier teaches the body (see Fig. 1, 2) is made of sheet metal (see attached English translation). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Aoki with a sheet metal body, as taught by Sarier, since it is known that sheet metal is stronger and more durable, and can withstand greater pressure and heat than plastic counterparts; sheet metal is malleable such that it is easy to bend and form sheet metal into the required shape; sheet metal is widely available making replacement parts easier to find; and since it is widely available, the cost of sheet metal is cheaper than most options. Additionally, it would have been obvious to one having ordinary skill in the art as of the effective filing date to utilize sheet metal materials, since it has been held to be prima facie obvious to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 5156243 A) in view of Victoria-Werke (DE 121485 C) and Braun (DE 102007037784 B4).
Regarding claim 10, Aoki fails to disclose the first pinion, the second 15pinion, the first rack and the second rack are made of sheet metal. However, Braun teaches pinions (see Fig. 1) and racks (see Fig. 7) made of sheet metal (see attached English machine translation). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Aoki with sheet metal pinions and racks, as taught by Braun, since it is known that sheet metal is stronger and more durable, and can withstand greater pressure and heat than plastic counterparts; sheet metal is malleable such that it is easy to bend and form sheet metal into the required shape; sheet metal is widely available making replacement parts easier to find; and since it is widely available, the cost of sheet metal is cheaper than most options. Additionally, it would have been obvious to one having ordinary skill in the art as of the effective filing date to utilize sheet metal materials, since it has been held to be prima facie obvious to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 5156243 A) in view of Victoria-Werke (DE 121485 C) and Luo (CN 107450654 A).
a portion of the body supporting the knob comprises a hinge allowing rotation in the connection to the pinion axle. However, Luo teaches a portion of the body (see Fig. 2, 3) supporting the knob (5) comprises a hinge (1) allowing rotation in the connection to the pinion axle (see Fig. 2). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Aoki with a hinge, as taught by Luo, to allow a tilting of the control know for use in multiple applications, i.e., different vehicle setups; and to allow a user to adjust the know to a personal preference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658